Title: To Alexander Hamilton from Aaron Ogden, 30 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Eliz. Town Aug: 30. 1799
          
          In obedience to your letter of the 22d. instant, I have viewed all the positions in the vicinity of the Raritan, of which I could gain information, among these, there is one, on Green-brook which empties into that river possessing far greater advantages, in my apprehension, than either of the others.
          This site affords a great abundance of good wood for hutting and for fuel lying 800 yards in length and 400 yards in breadth—The stream running lengthways immeadiately in the rear of the wood can supply most excellent water for any number of men whatever—it is abundant, rapid, and never fails, being fed by springs—The situation is elevated above the stream about 15 feet, is perfectly dry and altogether suitable, being in a healthy, pleasant well-inhabited and plentiful country.
          The Mountain, called the first mountain, and which is the continuation of Newark mountain, runs about one mile in the rear, affording stone for Chimnies and fuel at a cheap rate, for a permanent cantonment, for a great many winters, to come—It is a protection from the north west winds, and renders this station, comparatively, warm and comfortable, and (if it be worth while to mention,) it contains some very strong fast-holds against a superior enemy, within a short distance of the proposed cantonment.
          This place lyes 66 miles from Philadelphia, 30 miles from New-York, 15 miles from Elizabeth-Town, 12 miles from Amboy, 9 miles from New Brunswick, 5 miles from Bound-brook and 12 miles from the Scotch plains, being near the Gap in the mountain which is called Mulinburghs.
          There is one objection, common to this, and every position I have viewed, which is deficiency of white oak timber fit for reeving clap boards or shingles—this deficiency was supplyed by collecting such trees from the neighbourhood of his cantonment on the Raritan, by General Wayne, during the revolutionary war; perhaps, it might be cheaper and better done, by Albany boards which need not be cut and would not be injured in any material degree by the use.
          I find it impossible to learn the conditions on which this property can be had, untill to-morrow evening, till which time the owners insist for consideration, as I am informed by a trust-worthy agent employed by me for the purpose—he says the value may be forty dollars per acre, for the wood and soil, but expect they will demand more.
          For the other situations fifty dollars have been demanded from me per the acre.
          I have viewed also in my rout the barracks at Amboy they are out of repair, 1700 dollars is demanded for them; and by three hundred dollars repair, they might accommodate 300 men.
          I have the honor to be with the utmost respect your mo. ob servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        